Exhibit 10.1

 

 

ALKERMES plc

2018 Stock Option and Incentive Plan, as amended

SECTION 1.

GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Alkermes plc 2018 Stock Option and Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and consultants of Alkermes plc, an Irish
public limited company (the “Company”), and its Subsidiaries upon whose
judgment, initiative and efforts the Company and its Subsidiaries largely depend
for the successful conduct of their business to acquire a proprietary interest
in the Company. It is anticipated that providing such persons with a direct
stake in the Company's welfare will assure a closer alignment of their interests
with those of the Company and its shareholders, thereby stimulating their
efforts on the Company's and its Subsidiaries' behalf and strengthening their
desire to remain with the Company and its Subsidiaries.

The following terms shall be defined as set forth below:

“2008 Plan” means the Alkermes plc Amended and Restated 2008 Stock Option and
Incentive Plan, as amended.

“2011 Plan” means the Alkermes plc 2011 Stock Option and Incentive Plan, as
amended.

“2011 Plan Available Shares” means any Shares remaining available for grant
under the 2011 Plan as of the 2020 Annual Meeting (which Shares, as of the 2020
Annual Meeting, shall cease to be available for grant under the 2011 Plan and
shall become available for issuance pursuant to Awards under this Plan).

“2020 Annual Meeting” means the 2020 Annual General Meeting of Shareholders of
the Company.

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock
Unit Awards, Cash-Based Awards and Performance Share Awards.

“Award Certificate” means a written or electronic certificate setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Companies Act” means the Irish Companies Act 2014, all enactments which are to
be read as one, or construed or read together as one with the Irish Companies
Act 2014 and every statutory modification or reenactment thereof for the time
being in force.

“Effective Date” means the date set forth in Section 18.

 

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Shares on any given date for purposes of the Plan,
unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, means the fair market value of the Shares
determined in good faith by the Administrator; provided, however, that if the
Shares are admitted to quotation on the Nasdaq Global Select Market (“Nasdaq”)
or another national securities exchange, the determination shall be made by
reference to the closing price reported by Nasdaq or such other exchange for
such date. If the market is closed on such date, the determination shall be made
by reference to the last date preceding such date for which the market is open.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option" or “Stock Option” means any option to purchase Shares granted pursuant
to Section 5.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Unit Award, Performance Share Award or Cash-Based Award granted pursuant to
Section 10.

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or a
Subsidiary) that will be used to establish Performance Goals are the following:
earnings before interest, taxes, depreciation and amortization, net income
(loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Shares, economic value-added,
initiation or completion of clinical trials, results of clinical trials, drug
development or commercialization milestones, collaboration milestones,
operational measures including production capacity and capability, hiring and
retention of key managers, expense management, capital raising transactions,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, shareholder
returns, gross or net profit levels, operating margins, earnings (loss) per
Share, sales or market shares, and any other measures of performance selected by
the Administrator, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award or Cash-Based Award. Each
such period shall not be less than 12 months.

“Performance Goals” means the specific goals established in writing by the
Administrator for a Performance Cycle based upon the Performance Criteria.

“Performance Share Award” means an Award entitling the recipient to acquire
Shares upon the attainment of specified Performance Goals.

“Prior Plans Returning Shares” means any Shares underlying any outstanding
awards granted under the 2011 Plan or the 2008 Plan, in each case that are
forfeited, canceled, repurchased or otherwise terminated (other than by
exercise) from and after the 2020 Annual Meeting (which Shares, as and when they
become Prior Plans Returning Shares, shall become available for issuance
pursuant to Awards under this Plan, notwithstanding anything to the contrary in
the terms of the 2011 Plan or the 2008 Plan).

 

--------------------------------------------------------------------------------

 

“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant.

“Restricted Stock Unit Award” means an Award of phantom stock units to a
grantee.

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the outstanding Shares are
converted into or exchanged for securities of the successor entity and the
holders of the Company's outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Shares to an unrelated person or entity.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by shareholders, per Share
pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Share” or “Shares” means the ordinary shares, par value $.01 per share, of the
Company, subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means a right to receive the appreciation on Shares
granted pursuant to Section 5.

“Subsidiary” means any corporation or other entity in which the Company has at
least a 50 percent interest, either directly or indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of shares of the Company or any subsidiary
corporation of the Company, within the meaning of Section 424 of the Code.

SECTION 2.

ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)Administration of Plan.    The Plan shall be administered by the
Administrator.

(b)Powers of Administrator.    The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i)to select the individuals to whom Awards may from time to time be granted;

(ii)to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based Awards and
Performance Share Awards, or any combination of the foregoing, granted to any
one or more grantees;

(iii)to determine the number of Shares to be covered by any Award;

(iv)to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written (or electronic) instruments
evidencing the Awards;

(v)subject to the provisions of Sections 5(a)(iii), 6(d) and 7(a), to accelerate
at any time the exercisability or vesting of all or any portion of any Award;

(vi)subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Stock Options or Stock Appreciation Rights may be exercised; and

 

--------------------------------------------------------------------------------

 

(vii)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written and electronic instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company, Subsidiaries and Plan grantees.

(c)Delegation of Authority to Grant Awards.    Subject to applicable law, the
Administrator, in its discretion, may delegate to a subcommittee comprised of
one or more members of the Board all or part of the Administrator's authority
and duties with respect to the granting of Awards to employees who are not
subject to the reporting and other provisions of Section 16 of the Exchange Act.
Any such delegation by the Administrator shall include a limitation as to the
amount of the Awards that may be granted during the period of the delegation and
shall contain guidelines as to the determination of the exercise price, in the
case of Stock Options and Stock Appreciation Rights, and the vesting criteria
for the Award. The Administrator may revoke or amend the terms of a delegation
at any time, but such action shall not invalidate any prior actions of the
Administrator's delegate or delegates that were consistent with the terms of the
Plan.

(d)Award Certificates.    Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

(e)Indemnification.    Subject to Section 235 of the Companies Act, neither the
Board nor the Administrator, nor any member of either or any delegate thereof,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with the Plan, and the members of
the Board and the Administrator (and any delegate thereof) shall be entitled in
all cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, reasonable
attorneys' fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under the Company's articles or bylaws or any directors' and
officers' liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.

(f)Foreign Award Recipients.    Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to the Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the Share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

SECTION 3.

SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION    

(a)Shares Issuable.    The maximum number of Shares reserved and available for
issuance under the Plan shall be equal to the sum of: (i) 19,600,000 Shares;
(ii) the 2011 Plan Available Shares; and (iii) the Prior Plans Returning Shares,
as such Shares become available from time to time. For purposes of this
limitation, the Shares underlying any Awards that are forfeited, canceled,
repurchased or otherwise terminated (other than by exercise) shall be added back
to the number of Shares available for issuance under the Plan. Shares tendered
or held back upon exercise of an Option or Stock Appreciation Right or
settlement of an Award to cover the exercise price or tax withholding shall not
be added back to the number of Shares available for issuance under the Plan. In
addition, upon net exercise of Options, the gross number of Shares exercised

 

--------------------------------------------------------------------------------

 

shall be deducted from the total number of Shares available for issuance under
the Plan. Shares purchased in the open market with proceeds from the exercise of
Options and Stock Appreciation Rights shall not be added to the number of Shares
available for issuance under the Plan. In the event that a Stock Appreciation
Right is settled in Shares, the gross number of Shares subject to the Stock
Appreciation Right shall be deducted from the total number of Shares available
for issuance under the Plan. Subject to such overall limitations, Shares may be
issued up to such maximum number pursuant to any type or types of Award;
provided, however, that no more than 29,600,000 Shares may be issued in the form
of Incentive Stock Options. The Shares issued under the Plan may be issued from
treasury or otherwise.

(b)Effect of Awards.    The grant of any full value Award (i.e., an Award other
than an Option or Stock Appreciation Right) shall be deemed, for purposes of
determining the number of Shares available for issuance under Section 3(a), as
an Award of 1.8 Shares for each such Share actually subject to the Award and
shall be treated similarly if added back to the number of Shares available for
issuance when forfeited, canceled, repurchased or otherwise terminated as
provided in Section 3(a). Any Prior Plans Returning Share subject to a full
value award (i.e., an award other than a stock option or stock appreciation
right with respect to which the exercise price is at least 100% of the fair
market value of the shares subject to such stock option or stock appreciation
right on the date of grant) shall be added to the number of Shares available for
issuance under Section 3(a) as 1.8 Shares. The grant of an Option or Stock
Appreciation Right shall be deemed, for purposes of determining the number of
Shares available for issuance under Section 3(a), as an Award for one Share for
each such Share actually subject to the Award and shall be treated similarly if
added back to the number of Shares available for issuance when forfeited,
canceled, repurchased or otherwise terminated as provided in Section 3(a). Any
Prior Plans Returning Share subject to a stock option or stock appreciation
right with respect to which the exercise price is at least 100% of the fair
market value of the shares subject to such stock option or stock appreciation
right on the date of grant shall be added to the number of Shares available for
issuance under Section 3(a) as one Share.

(c)Changes in Shares.    Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, share dividend, share split,
reverse share split or other similar change in the Company's capital shares, the
outstanding Shares are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such Shares or other securities,
or, if, as a result of any merger or consolidation, or sale of all or
substantially all of the assets of the Company, the outstanding Shares are
converted into or exchanged for securities of the Company or any successor
entity (or a parent or subsidiary thereof), the Administrator shall make an
appropriate or proportionate adjustment in (i) the maximum number of Shares
reserved for issuance under the Plan, including the maximum number of Shares
that may be issued in the form of Incentive Stock Options, (ii) the number and
kind of Shares or other securities subject to any then outstanding Awards under
the Plan, (iii) the repurchase price, if any, per Share subject to each
outstanding Restricted Stock Award, and (iv) the price for each Share subject to
any then outstanding Stock Options and Stock Appreciation Rights under the Plan,
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Shares subject to the Stock Option or Stock
Appreciation Right) as to which such Stock Options and Stock Appreciation Rights
remain exercisable. The Administrator shall also make equitable or proportionate
adjustments in the number of Shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional Shares shall be issued under the Plan resulting from
any such adjustment, but the Administrator in its discretion may make a cash
payment in lieu of fractional Shares.

(d)Mergers and Other Transactions.    Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award documentation,
in the case of and subject to the consummation of a Sale Event, all Options and
Stock Appreciation Rights that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the
effective time of the Sale Event, all other Awards with time-based vesting,
conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event and all other Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator's
discretion. Upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate, unless provision is made
in connection with the Sale Event in the sole discretion of the parties thereto
for the assumption or continuation of Awards theretofore granted by the

 

--------------------------------------------------------------------------------

 

successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder). In
the event of such termination, the Company shall make or provide for a cash
payment to the grantees holding Options or Stock Appreciation Rights, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale Price multiplied by the number of Shares subject to
outstanding Options or Stock Appreciation Rights (to the extent then exercisable
(after taking into account any acceleration hereunder) at prices not in excess
of the Sale Price) and (B) the aggregate exercise price of all such outstanding
Options or Stock Appreciation Rights.

(e)Substitute Awards.    The Administrator may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees, directors or
consultants of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the Share limitation set forth in Section 3(a).

SECTION 4.

ELIGIBILITY    

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

SECTION 5.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS    

Any Stock Option or Stock Appreciation Right granted under the Plan shall be in
such form as the Administrator may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

(a)Grant of Stock Options and Stock Appreciation Rights.    The Administrator in
its discretion may grant Stock Options and Stock Appreciation Rights to eligible
employees, Non-Employee Directors, and consultants of the Company or any
Subsidiary. Stock Options and Stock Appreciation Rights granted pursuant to this
Section 5(a) shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. If the Administrator so
determines, Stock Options and Stock Appreciation Rights may be granted in lieu
of cash compensation at the grantee's election, subject to such terms and
conditions as the Administrator may establish. Each Stock Appreciation Right
will be denominated in Share equivalents.

(i)Exercise Price.    The exercise price per Share covered by a Stock Option or
Stock Appreciation Right granted pursuant to this Section 5(a) shall be
determined by the Administrator at the time of grant but shall not be less than
100 percent of the Fair Market Value on the date of grant. In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the exercise
price per Share of such Incentive Stock Option shall be not less than
110 percent of the Fair Market Value on the grant date.

(ii)Term and Termination.    The term of each Stock Option and Stock
Appreciation Right shall be fixed by the Administrator, but no Stock Option or
Stock Appreciation Right shall be exercisable more than ten years after the date
the Stock Option or Stock Appreciation Right is granted. In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the term of such
Stock Option shall be no more than five years from the date of grant. Unless
otherwise determined by the Administrator on or after the date of grant, if a
grantee's employment (or other service relationship) with the Company and its
Subsidiaries terminates for any reason (including if a

 

--------------------------------------------------------------------------------

 

Subsidiary ceases to be a Subsidiary of the Company), the portion of each Stock
Option and Stock Appreciation Right held by the grantee that is not then
exercisable shall be immediately forfeited. Unless otherwise determined by the
Administrator on or after the date of grant, the grantee may exercise the
exercisable portion of his Stock Options and Stock Appreciation Rights until the
earlier of three months after such date of termination or the expiration of the
stated term of such Stock Option or Stock Appreciation Right.

(iii)Exercisability; Rights of a Shareholder.    Stock Options and Stock
Appreciation Rights shall become exercisable at such time or times, whether or
not in installments, as shall be determined by the Administrator at or after the
grant date, provided they shall not be exercisable for a period of not less than
one year from the date of grant. A grantee shall have the rights of a
shareholder only as to Shares acquired upon the exercise of a Stock Option or
Stock Appreciation Right and not as to unexercised Stock Options or Stock
Appreciation Rights. The Administrator may accelerate vesting during the minimum
vesting period only in the case of a grantee's death, disability or retirement
or upon a Sale Event, and otherwise may accelerate the vesting of all or any
portion of any Stock Option or Stock Appreciation Right at any time.

(iv)Method of Exercise for Stock Options.    Stock Options may be exercised in
whole or in part, by giving written or electronic notice of exercise to the
Company's delegate, specifying the number of Shares to be purchased. In the case
of a Stock Option that is not an Incentive Stock Option, unless otherwise
determined by the Administrator on or after the date of grant, payment of the
purchase price must be made by reduction in the number of Shares issuable upon
such exercise, based, in each case, on the Fair Market Value of the Shares on
the date of exercise. If the Administrator determines not to use the above
payment method or in the case of the exercise of Incentive Stock Options, then
payment of the purchase price may be made by one or more of the following
methods:

(A)In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(B)Subject to the consent of the Administrator and on the basis of such form of
surrender agreement as the Administrator may specify, through the delivery (or
attestation to the ownership) of Shares owned by the optionee. Such surrendered
Shares shall be valued at Fair Market Value on the exercise date; or

(C)By the optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company for the purchase
price; provided that in the event the optionee chooses to pay the purchase price
as so provided, the optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure.

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the Shares to
be purchased pursuant to the exercise of a Stock Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with
the provisions of the Stock Option) by the Company of the full purchase price
for such Shares and the fulfillment of any other requirements contained in the
Option Award Certificate or applicable provisions of laws (including the
satisfaction of any withholding taxes that the Company is obligated to withhold
with respect to the optionee). In the event an optionee chooses to pay the
purchase price by previously-owned Shares through the attestation method, the
number of Shares transferred to the optionee upon the exercise of the Stock
Option shall be net of the number of attested Shares. In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the exercise of Stock Options, such as a system using an
internet website or interactive voice response, then the paperless exercise of
Stock Options may be permitted through the use of such an automated system.

 

--------------------------------------------------------------------------------

 

(v)Method of Exercise for Stock Appreciation Rights and Payment upon
Exercise.    Stock Appreciation Rights may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company's delegate,
specifying the number of Shares to be exercised. The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of exercise of the Stock Appreciation Right) of a number of Shares equal to
the number of Share equivalents in which the grantee is vested under the Stock
Appreciation Right, and with respect to which the grantee is exercising the
Stock Appreciation Right on such date, over (B) the aggregate exercise price of
the number of Share equivalents with respect to which the grantee is exercising
the Stock Appreciation Right on such date. The appreciation distribution may be
paid in Shares, in cash, in any combination of the two or in any other form of
consideration, as determined by the Administrator and contained in the Stock
Appreciation Right Award Certificate.

(vi)Annual Limit on Incentive Stock Options.    To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Shares with
respect to which Incentive Stock Options granted under the Plan and any other
plan of the Company or its subsidiary corporations become exercisable for the
first time by an optionee during any calendar year shall not exceed $100,000. To
the extent that any Stock Option exceeds this limit, it shall constitute a
Non-Qualified Stock Option.

SECTION 6.

RESTRICTED STOCK AWARDS

(a)Nature of Restricted Stock Awards.    The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each Restricted Stock Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

(b)Rights as a Shareholder.    Upon the grant of a Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
shareholder with respect to the voting of the Shares subject to the Restricted
Stock Award and receipt of dividends (if any), subject to such conditions
contained in the Restricted Stock Award Certificate. Unless the Administrator
shall otherwise determine, (i) uncertificated Shares subject to the Restricted
Stock Award shall be accompanied by a notation on the records of the Company or
the transfer agent to the effect that they are subject to forfeiture until such
Shares are vested as provided in Section 6(d) below, and (ii) certificated
Shares subject to the Restricted Stock Award shall remain in the possession of
the Company until such Shares are vested as provided in Section 6(d) below, and
the grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.
Notwithstanding anything herein to the contrary, any dividends paid by the
Company during the vesting period of any Restricted Stock Award shall accrue and
shall not be paid until the Shares subject to the Restricted Stock Award have
vested and if any such Shares are forfeited, the grantee shall have no rights to
any such accrued dividends.

(c)Restrictions.    Shares subject to a Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award Certificate. If a
grantee's employment (or other service relationship) with the Company and its
Subsidiaries terminates for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Company), any Shares subject to a Restricted Stock Award that
have not vested at the time of termination shall automatically, without any
requirement of notice to such grantee from, or other action by or on behalf of,
the Company or its Subsidiaries, be deemed to have been reacquired by the
Company at its original purchase price (if any) from such grantee or such
grantee's legal representative simultaneously with such termination of
employment (or other service relationship), and thereafter shall cease to
represent any ownership of the Company by the grantee or rights of the grantee
as a shareholder. Following such deemed reacquisition of unvested Shares subject
to a Restricted Stock Award that are represented by physical certificates, a
grantee shall surrender such certificates to the Company upon request without
consideration.

 

--------------------------------------------------------------------------------

 

(d)Vesting of Restricted Stock Awards.    The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock Award and the Company's right of
repurchase or forfeiture shall lapse. Notwithstanding the foregoing, the
restriction period with respect to Restricted Stock Awards shall not be less
than one year, and in the event any such Restricted Stock Award granted to
employees shall have a time-based restriction, the total restriction period with
respect to such Restricted Stock Award shall not be less than three years;
provided, however, that after twelve months, any Restricted Stock Award with a
time-based restriction may become vested incrementally over such three-year
period. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the Shares
on which all restrictions have lapsed shall no longer be subject to the
Restricted Stock Award and shall be deemed “vested”. Except as may otherwise be
provided by the Administrator pursuant to the authority reserved in this
Section 6, a grantee's rights in any Shares subject to a Restricted Stock Award
that have not vested shall automatically terminate upon the grantee's
termination of employment (or other service relationship) with the Company and
its Subsidiaries for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Company) and such Shares shall be subject to the provisions of
Section 6(c) above. The Administrator may accelerate vesting during the minimum
vesting period only in the case of a grantee's death, disability or retirement
or upon a Sale Event, and otherwise may accelerate the vesting of all or any
portion of any Restricted Stock Award at any time.

SECTION 7.

RESTRICTED STOCK UNIT AWARDS    

(a)Nature of Restricted Stock Unit Awards.    The Administrator shall determine
the restrictions and conditions applicable to each Restricted Stock Unit Award
at the time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each Restricted Stock Unit Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees. Notwithstanding the
foregoing, the restriction period with respect to such Restricted Stock Unit
Awards shall not be less than one year, and in the event any such Restricted
Stock Unit Award granted to employees shall have a time-based restriction, the
total restriction period with respect to such Restricted Stock Unit Award shall
not be less than three years; provided, however, that after twelve months, any
Restricted Stock Unit Award with a time-based restriction may become vested
incrementally over such three-year period. At the end of the restriction period,
the Restricted Stock Unit Award, to the extent vested, shall be settled in the
form of Shares. To the extent that a Restricted Stock Unit Award is subject to
Section 409A, it may contain such additional terms and conditions as the
Administrator shall determine in its sole discretion in order for such Award to
comply with the requirements of Section 409A. The Administrator may accelerate
vesting during the minimum vesting period only in the case of a grantee's death,
disability or retirement or upon a Sale Event, and otherwise may accelerate the
vesting of all or any portion of any Restricted Stock Unit Award at any time.

(b)Election to Receive Restricted Stock Unit Awards in Lieu of
Compensation.    The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of a Restricted Stock Unit Award. Any such election shall be
made in writing and shall be delivered to the Company no later than the date
specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator. Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of phantom stock units (which may be fully vested) based on the Fair
Market Value of the Shares on the date the compensation would otherwise have
been paid to the grantee if such payment had not been deferred as provided
herein. The Administrator shall have the sole right to determine whether and
under what circumstances to permit such elections and to impose such limitations
and other terms and conditions thereon as the Administrator deems appropriate.

(c)Rights as a Shareholder.    A grantee shall have the rights as a shareholder
only as to Shares acquired by the grantee upon settlement of a Restricted Stock
Unit Award; provided, however, that the grantee may be credited with dividend
equivalent rights with respect to the phantom stock units underlying his
Restricted Stock Unit Award, subject to such terms and conditions as the
Administrator may determine; provided that no payment of any such dividend
equivalents shall be made unless and until such Restricted Stock Unit Award has
vested, and if such Restricted Stock Unit Award is forfeited, the grantee shall
have no right to such dividend equivalents.

 

--------------------------------------------------------------------------------

 

(d)Termination.    Except as may otherwise be provided by the Administrator
pursuant to the authority reserved in Section 7(a), a grantee's right in all
Restricted Stock Unit Awards that have not vested shall automatically terminate
upon the grantee's termination of employment (or cessation of service
relationship) with the Company and its Subsidiaries for any reason (including if
a Subsidiary ceases to be a Subsidiary of the Company).

SECTION 8.

CASH-BASED AWARDS    

Grant of Cash-Based Awards.    The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in Shares, as the Administrator determines. Except as may
otherwise be provided by the Administrator pursuant to the authority reserved in
this Section 8, a grantee's right in all Cash-Based Awards that have not vested
shall automatically terminate upon the grantee's termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason (including if a Subsidiary ceases to be a Subsidiary of the Company).

SECTION 9.

PERFORMANCE SHARE AWARDS    

(a)Nature of Performance Share Awards.    The Administrator may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan. The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the Performance Cycles (which, as defined above, shall not be
less than 12 months), and such other limitations and conditions as the
Administrator shall determine.

(b)Rights as a Shareholder.    A grantee receiving a Performance Share Award
shall have the rights of a shareholder only as to Shares actually received by
the grantee under the Plan and not with respect to Shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
Shares under a Performance Share Award only upon satisfaction of all conditions
specified in the Performance Share Award Certificate (or in a performance plan
adopted by the Administrator).

(c)Termination.    Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 15 below, in writing
after the Award Certificate is issued, a grantee's rights in all Performance
Share Awards shall automatically terminate upon the grantee's termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Company).

SECTION 10.

PERFORMANCE-BASED AWARDS   

(a)Performance-Based Awards.    Any grantee who is selected by the Administrator
may be granted one or more Performance-Based Awards payable upon the attainment
of Performance Goals that are established by the Administrator and relate to one
or more of the Performance Criteria, in each case on a specified date or dates
or over any period or periods determined by the Administrator (which, for
clarification, shall not be less than 12 months). The Administrator shall define
the manner of calculating the Performance Criteria it selects to use for any
Performance Cycle (which, as defined above, shall not be less than 12 months).
Depending on the Performance Criteria used to establish such Performance Goals,
the Performance Goals may be expressed in terms of overall performance of the
Company or the performance of a Subsidiary, division, business unit, or an
individual. The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle to make adjustments
deemed appropriate by the Administrator, including but not limited to, in order
to prevent the dilution or enlargement of the rights of an individual (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development, (ii) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company or its
Subsidiaries, or the financial statements of the Company or its Subsidiaries, or
(iii) in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions. Each
Performance-Based Award shall comply with the provisions set forth below.

 

--------------------------------------------------------------------------------

 

(b)Grant of Performance-Based Awards.    With respect to each Performance-Based
Award granted to a grantee, the Administrator shall select the Performance
Criteria for such grant and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different grantees.

(c)Payment of Performance-Based Awards.    Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each grantee's
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a grantee if, in its sole judgment, such
reduction or elimination is appropriate.

SECTION 11.

TRANSFERABILITY OF AWARDS    

(a)Transferability.    Except as provided in Section 11(b) below, during a
grantee's lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee's legal representative or guardian in the event of the
grantee's incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b)Administrator Action.    Notwithstanding Section 11(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options and Stock
Appreciation Rights to his or her immediate family members, to trusts for the
benefit of such family members, or to partnerships in which such family members
are the only partners, provided that the transferee agrees in writing with the
Company to be bound by all of the terms and conditions of the Plan and the
applicable Award.

(c)Family Member.    For purposes of Section 11(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee's household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

(d)Designation of Beneficiary.    Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee's
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee's estate.

SECTION 12.

TAX WITHHOLDING    

(a)Payment by Grantee.    Each grantee shall pay to the Company or its
Subsidiaries, or make arrangements satisfactory to the Administrator regarding
payment of, any U.S. federal, state or local taxes, and non-U.S. or other taxes
of any kind required by law to be withheld by the Company or its Subsidiaries
with respect to any Award. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee. The Company's obligation to deliver
evidence of book entry (or share certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.

 

--------------------------------------------------------------------------------

 

(b)Payment in Shares.    In connection with its obligations to withhold any U.S.
federal, state or local taxes, and non-U.S. or other taxes from amounts paid to
grantees, the Company or its Subsidiaries may make any arrangements that are
consistent with the Plan as it may deem appropriate. Without limitation of the
preceding sentence, the Company shall have the right to reduce the number of
Shares otherwise required to be issued to a grantee (or other recipient) in an
amount that would have a Fair Market Value on the date of such issuance equal to
all such taxes as shall be required to be withheld by the Company or its
Subsidiaries pursuant to any statute or other governmental regulation or ruling
and paid to any U.S. federal, state or local, or non-U.S. taxing authority.

SECTION 13.

SECTION 409A AWARDS.    

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee's separation from service, or (ii) the
grantee's death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

SECTION 14.

TRANSFER, LEAVE OF ABSENCE, ETC.    

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a)a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another;

(b)an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company or its Subsidiaries, as the case may be,
if the employee's right to re-employment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Administrator otherwise so provides in writing; or

 

(c)

the transfer in status from one eligibility category under Section 4 hereof to
another category.

SECTION 15.

AMENDMENTS AND TERMINATION    

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder's
consent. Except as provided in Section 3(c) or 3(d), without prior shareholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights, or
effect repricing through cancellation and re-grants or cancellation in exchange
for cash or another Award. To the extent required under the rules of any
securities exchange or market system on which the Shares are listed or any other
applicable rules, or to the extent approval by shareholders is determined by the
Administrator to be required by the Code to ensure that Incentive Stock Options
granted under the Plan are qualified under Section 422 of the Code, Plan
amendments shall be subject to approval by the shareholders of the Company
entitled to vote at a meeting of shareholders. Nothing in this Section 15 shall
limit the Administrator's authority to take any action permitted pursuant to
Section 3(d).

SECTION 16.

STATUS OF PLAN    

With respect to the portion of any Award that has not been exercised and any
payments in cash, Shares or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company's
obligations to deliver Shares or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

--------------------------------------------------------------------------------

 

SECTION 17.

GENERAL PROVISIONS    

(a)No Distribution.    The Administrator may require each person acquiring
Shares pursuant to an Award to represent to and agree with the Company in
writing that such person is acquiring the Shares without a view to distribution
thereof.

(b)Delivery of Share Certificates.    Share certificates to grantees under the
Plan shall be deemed delivered for all purposes when the Company or a share
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee's last known address on
file with the Company. Uncertificated Shares shall be deemed delivered for all
purposes when the Company or a share transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee's last known address on
file with the Company or any Subsidiary, notice of issuance and recorded the
issuance in its records (which may include electronic “book entry” records).
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing Shares pursuant to the
exercise of any Award, unless and until the Administrator has determined, with
advice of counsel (to the extent the Administrator deems such advice necessary
or advisable), that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the Shares are
listed, quoted or traded. All share certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with any U.S. federal,
state or local or non-U.S. jurisdiction, securities or other laws, rules and
quotation system on which the Shares are listed, quoted or traded. The
Administrator may place legends on any share certificate to reference
restrictions applicable to the Shares. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

(c)Shareholder Rights.    Until Shares are deemed delivered in accordance with
Section 17(b), no right to vote or receive dividends or any other rights of a
shareholder will exist with respect to Shares to be issued in connection with an
Award, notwithstanding the exercise of a Stock Option or Stock Appreciation
Right or any other action by the grantee with respect to an Award; provided
further that, to the extent the terms of any Award provide for the accrual of
dividends, in no event shall any such dividends be paid until such Award has
vested.

(d)Other Compensation Arrangements; No Employment Rights.    Nothing contained
in the Plan shall prevent the Board from adopting other or additional
compensation plans or arrangements, including trusts, and such arrangements may
be either generally applicable or applicable only in specific cases. The
adoption of the Plan and the grant of Awards do not confer upon any employee any
right to continued employment with the Company or any Subsidiary.

(e)Trading Policy Restrictions.    Option and Stock Appreciation Right exercises
and other Awards under the Plan shall be subject to the Company's insider
trading policies and procedures, as in effect from time to time.

(f)Forfeiture of Awards.    The Awards granted hereunder to the executive
officers of the Company are subject to the clawback policy of the Company in
effect from time to time.

(g)Section 82 and Section 1043 of the Companies Act.    The Company and any
Subsidiary incorporated in Ireland may do all such things as are contemplated by
the Plan except to the extent that they are prohibited by Section 82 and Section
1043 of the Companies Act. Nothing in this Section 17(g) shall prohibit anything
which may be done as contemplated by the Plan by a Subsidiary which is
incorporated outside of Ireland.

 

--------------------------------------------------------------------------------

 

SECTION 18.

EFFECTIVE DATE OF PLAN    

The Plan was approved by the Board on March 29, 2018. The Plan became effective
upon approval by the holders of a majority of the votes cast at the 2018 Annual
General Meeting of Shareholders of the Company. No grants of Incentive Stock
Options may be made hereunder after the tenth anniversary of the date that the
Plan was approved by the Board.

SECTION 19.

GOVERNING LAW    

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

SECTION 20.

DISPUTE RESOLUTION    

All disputes and differences arising out of the Plan or otherwise in connection
therewith may be referred by the Company to arbitration pursuant to the
procedures set forth in the applicable grant agreement of any grantee so
affected.

 

 